
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.42


EMPLOYMENT AGREEMENT


        This Employment Agreement ("Agreement") is made and effective as of the
1st day of February, 2003, by and between Park Place Entertainment Corporation
(the "Company"), and Bernard E. DeLury, Jr. ("Executive").

        In consideration of the premises and of the covenants and agreements
herein contained, the parties agree as follows:

        1.    Employment.

        A.    The Employment Agreement between the parties dated August 8, 2002
("the Prior Agreement") shall terminate effective as of the date hereof, and
shall be of no further force and effect.

        B.    The Company hereby agrees to employ Executive in the capacity of
Senior Vice President, Secretary and General Counsel, or such other capacity or
capacities of similar status and responsibility (including regional senior vice
president) as the Company shall determine, and Executive hereby accepts such
employment, all upon and subject to the terms and conditions herein set forth.

        C.    During the term of his employment hereunder Executive shall devote
his best efforts to such employment and perform such duties as are reasonably
assigned or delegated to him by the Company, consistent with his position and
capacities hereunder and such other related positions(s) and capacity or
capacities as the Company shall from time to time determine. While it is
understood and agreed that Executive's job capacities may change at the
Company's discretion during the Term (hereafter defined) of this Agreement, his
general level of responsibility shall not be substantially reduced at any time.
Furthermore, Executive agrees that the Company may direct him to perform some or
all of his duties hereunder for the benefit of subsidiaries and affiliates of
the Company. Executive shall devote his entire working time and attention to the
business and related interests of, and shall be loyal to, the Company and its
subsidiaries and affiliates, and Executive agrees to render services hereunder
on behalf of the Company and/or on behalf of such subsidiaries and affiliates.

        D.    Except for the inherent travel requirements of his position,
Executive shall not be required to perform his duties outside of Atlantic City,
New Jersey or to relocate his present residence.

        E.    During the term of his employment hereunder Executive shall not;

        (1)  Render services of a business, professional or commercial nature to
any person or entity, directly or indirectly, whether for compensation or
otherwise, except that this prohibition shall not be construed to prevent
Executive from investing his assets in such form or manner as will not require
any services on the part of Executive in the operation of the affairs of the
companies in which such investments are made and which are not in violation of
subparagraph (2) immediately below, or from engaging in charitable or civic
activities so long as such activities do not interfere with the performance of
his duties hereunder.

        (2)  Engage in any activity competitive with or adverse to the welfare
of business or related interests of the Company or any of its subsidiaries or
affiliates, whether alone, as a partner, officer, director, employee or
shareholder of any other corporation or other entity, or otherwise, directly or
indirectly, except that the ownership of not more than one percent of the stock
of any one or more publicly traded corporations shall not be deemed a violation
of this subparagraph (2);

        (3)  Be engaged by any person or entity which conducts business with or
acts as a consultant or advisor to the Company or any of its subsidiaries or
affiliates, whether alone, as a partner, officer, director, employee or
shareholder of any other corporation or entity, or otherwise, directly

1

--------------------------------------------------------------------------------




or indirectly, except that ownership of not more than one percent of the stock
of any one or more publicly traded corporations shall not be deemed a violation
of this subparagraph (3).

        2.    Term.

        The term of this Agreement (the "Term") shall begin on the effective
date stated above and shall continue until January 31, 2006. The Term shall
automatically renew beginning February 1, 2006 for successive periods of one
year unless the Company or the Executive gives written notice to the other at
least six months prior to the end of the then applicable term, that the
Agreement shall not be further extended. Otherwise, this Agreement may be
terminated as specifically provided below.

        3.    Compensation.

        A.    In consideration of the services to be rendered by Executive
hereunder, the Company agrees to pay or cause to be paid to Executive, and
Executive agrees to accept, the sum of $375,000 (the "Base Salary") for the
initial full calendar year following the effective date of this Agreement, which
shall be paid in accordance with the regular payroll practices of the Company.
During the Term, the Base Salary shall be reviewed for possible increase
annually in accordance with the Company's then applicable merit policies,
although any determination to increase the Base Salary shall be within the
Company's sole discretion. Employee acknowledges that ten percent of the Base
Salary is being paid in consideration for the covenants contained in Paragraph 6
hereof.

        B.    In addition to Base Salary, the Executive shall be entitled to
participate in the Company's annual incentive plan for executive personnel.
Pursuant thereto, Executive shall be eligible to receive a bonus (the "Annual
Bonus") in the sole discretion of the Company based upon Executive's performance
and the financial performance of the Company and its parent company and
affiliates. The target rate and bonus shall be 75% of Base Salary. Provided
Executive's employment has not been terminated pursuant to Paragraph 8 of this
Agreement, in the event the event Executive's employment is not continued after
January 31, 2006, and a bonus has not yet been paid for the last year of his
employment, then Executive shall be eligible for bonus compensation, when such
payments are made or other officers of similar status. The amount of any such
bonus shall be determined by either (i) the average of the last three annual
bonus payments or, (ii) the last annual bonus payment, whichever is greater,
pro-rated for the number of months worked by Executive in such calendar year.

        C.    In addition to Base Salary and Annual Bonus, the Executive shall
be entitled to participate in the Company's stock option grants, stock retention
unit grants and other long-term incentive plans as in effect from time to time
in accordance with the terms of such Plans. The provisions of such plans shall
govern all grants under such plans.

        D.    Upon execution of this Agreement, Executive shall be paid a
one-time signing bonus of $25,000.

        4.    Vacation and Other Benefits.

        Executive shall be entitled to reasonable paid vacation annually, as
well as other employment benefits, including death and retirement plans, and
group insurance programs for medical, hospitalization, life, and long term
disability, and the like, afforded in general to senior executives of the
Company of comparable status and tenure, and consistent with the Company's
policies for executive employment benefits. The Company may, in its sole
discretion, change such benefits policies from time to time.

        5.    Expenses.

        The Company shall pay or cause to be paid all reasonable expenses
incurred by Executive in the performance of his responsibilities and duties for
the Company hereunder, as well those reasonably incurred in the promotion of the
Company's business, including but not limited to the costs of licensing

2

--------------------------------------------------------------------------------


or qualification as may be required by any gaming jurisdiction. Executive shall
submit to the Company periodic statements of all expenses so incurred in
accordance with the Company's policy. Subject to such audits as the Company may
deem appropriate, the Company shall, promptly and in the ordinary course,
reimburse Executive the full amount of any such expenses advanced by Executive.

        6.    Covenants; Confidential Information.

        A.    Executive agrees that, for the applicable period specified below,
he shall not, directly or indirectly, do any of the following:

        (1)  Own, manage, control, or participate in the ownership, management
or control of, or be employed or engaged by, or otherwise affiliated or
associated with, as a consultant, independent contractor or otherwise, any other
corporation, partnership, proprietorship, firm, association or other business
entity, or otherwise engage in any business that is competitive with any
business or enterprise in which the Company is engaged during the Term or at the
time Executive's employment ceases including, without limitation, any gaming
venture, Indian gaming, river boat gaming or otherwise within any country or any
state (or any metropolitan area involving multiple jurisdictions) in which there
is located any gaming facility owned, managed or under development to be owned
or managed by the Company, determined as of the date Executive ceases to be
employed hereunder;

        (2)  Solicit or induce any person who is an employee, officer,
consultant or agent of the Company or of any subsidiary or affiliate of the
Company, to terminate such relationship;

        (3)  Employ, assist in employing, or otherwise be associated in business
with any present or former employee or officer of the Company or of any
subsidiary or affiliate of the Company, including without limitation those who
commence such positions with the Company or any such subsidiary or affiliate,
after the effective date hereof; or

        (4)  Disclose, divulge, discuss, copy or otherwise use or suffer to be
used in any manner, the customer lists, proprietary and confidential inventions,
ideas, discoveries, marketing methods, product research or other data or any
other methodologies of the Company (collectively, "Confidential Information"),
it being acknowledged by Executive that all such Confidential Information
compiled or obtained by, or furnished to, Executive while he is or was employed
by or associated with the Company, is confidential and proprietary information
which is the exclusive property of the Company.

        B.    The provisions of subparagraphs 6A(1) through 6A(4) hereof shall
be operative throughout the Term and for so long as Executive is receiving
compensation (other than benefit continuation) from the Company thereafter,
except as provided in the following sentences. In the event that Executive is
terminated pursuant to paragraph 8 hereof for Cause, the provisions of
subparagraphs 6A(1), 6A(2) and 6A(3) shall be operative during the Term and for
a period of one year thereafter. In the event that Executive is terminated
pursuant to paragraph 8 hereof without Cause, the provisions of subparagraph
6A(1) shall be operative for a period of six months after termination of
employment and the provisions of subparagraphs 6A(2) and 6A(3) shall be
operative for a period of 12 months after the termination of employment. All
obligations created by the terms of subparagraph 6A(4) are of a continuing
nature and shall remain in effect at all times during Executive's period of
employment hereunder and for a period of five years thereafter; provided that if
at any time following the termination of this Agreement any Confidential
Information shall become part of the public domain through no fault of
Executive, then the restrictions and limitations of subparagraph 6A(4) shall not
apply to such particular information.

        C.    The Executive acknowledges and agrees that the restrictions
contained in this paragraph are reasonable and necessary to protect and preserve
the legitimate interests, properties, goodwill and business of the Company, that
the Company would not have entered into this Agreement in the

3

--------------------------------------------------------------------------------


absence of such restrictions and that irreparable injury will be suffered by the
Company should the Executive breach any of those provisions. Executive
represents and acknowledges that (i) the Executive has been advised by the
Company to consult Executive's own legal counsel in respect of this Agreement,
and (ii) that the Executive has had full opportunity, prior to execution of this
Agreement, to review thoroughly this Agreement with the Executive's counsel. The
Executive further acknowledges and agrees that a breach of any of the
restrictions in this paragraph cannot be adequately compensated by monetary
damages.

        D.    The Company agrees to give the Executive written notice of any
action taken by the Executive that it believes in good faith to constitute a
violation of the Executive's undertakings under Paragraph 6 and to give the
Executive at least 10 days thereafter to cease any such action which, if he
complies with such request, will preclude any further action or any recovery by
the Company. In the event that the Executive fails to do so, the Executive
agrees that the Executive's right to any payment pursuant to Paragraph 8 shall
be forfeited (but only to the extent of those portions not previously received)
and the Executive's right to exercise any and all stock options shall cease. In
addition, in the case of any violation of the provisions of this paragraph 6,
the Company shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as provable damages and
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this paragraph (with appropriate credit for the amounts
forfeited by the Executive and the non-exercisability of the stock options),
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled.

        E.    In the event that any of the provisions of this Paragraph 6 should
ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended to the extent of the maximum
time, geographic, service, or other limitations permitted by applicable law,
that such amendment shall apply only within the jurisdiction of the court that
made such adjudication and that the provision otherwise be enforced to the
maximum extent permitted by law. The Executive irrevocably and unconditionally
(x) agrees that any suit, action or other legal proceeding arising out of this
Paragraph, including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief and other equitable relief, may be
brought (without posting a bond) in the United States District Court for the
District of New Jersey, or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in New Jersey,
(y) consents to the non-exclusive jurisdiction of any such court in any such
suit, action or proceeding, and (z) waives any objection which the Executive may
have to the laying of venue of any such suit, action or proceeding in any such
court. The Executive also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers in a manner permitted
by the notice provisions of Paragraph 12 hereof.

        F.    For purposes of this Paragraph 6, the term "Company" shall be
deemed to mean the Company and/or any of its subsidiaries or affiliates,
together with their respective successors or assigns.

        7.    Illness, Incapacity or Death During Employment.

        A.    If Executive is unable to perform services hereunder by reason of
illness or incapacity resulting in a failure to discharge his duties under this
Agreement for six or more consecutive months, then upon 30 days notice, the
Company may terminate the employment of Executive and the Term under this
Agreement, and upon such termination Executive shall be paid (i) his Base Salary
on a pro-rata basis to the date of termination through the 30-day period;
(ii) an amount equal to his prior year's Annual Bonus on a pro-rata basis to the
date of termination through the 30-day notice period; (iii) reimbursement of all
expenses reasonably incurred by Executive in performing his responsibilities and
duties for the Company prior to and including such date; and (iv) applicable
insurance and other group benefits proceeds. In the event of termination
pursuant to this paragraph 7(A),

4

--------------------------------------------------------------------------------


        (1)  Executive shall have the right to the assignment of any and all of
the Company group insurance policies or health protection plans if and to the
extent that such policies and plans permit assignment out of the group to the
individual Executive, and

        (2)  Executive shall be entitled to a salary continuation benefit equal
to 60% of his Base Salary, reduced by the value of any salary continuation
received (whether in lump sum or periodically) under the Company's Long Term
Disability Plan or any other applicable insurance or other group benefits
provided by the Company. This salary continuation benefit shall be payable for
the same period as benefits would be provided to a similarly situated senior
officer of the Company under the Plan.

        B.    In the event of Executive's death, this Agreement shall
automatically terminate; provided that the Company shall pay to the Executive's
estate (i) his Base Salary on a pro-rata basis to the date of death; (ii) an
amount equal to the lesser of his prior year's Annual Bonus or the current
year's target bonus at the then applicable rate of achievement on a pro-rata
basis to the date of death; (iii) reimbursement of all expenses reasonably
incurred by Executive in performing his responsibilities and duties for the
Company prior to and including such date; and (iii) applicable insurance and
other group benefits proceeds.

        8.    Termination for Cause or without Cause.

        A.    The employment of Executive under this Agreement, and the Term
hereof, may be terminated by the Company for Cause at any time. If the Company
properly terminates Executive's employment hereunder for Cause, it shall be
without liability to Executive except for all amounts and benefits accrued and
due but not paid to the date of such termination. For all purposes of this
Agreement, the term "Cause" means:

        (1)  Executive's fraud, dishonesty, willful misconduct or gross or
persistent negligence in the performance of his duties hereunder, including
willful failure to perform such duties as may properly be assigned him
hereunder;

        (2)  Executive's material breach of any provision of this Agreement; or

        (3)  Executive's failure to qualify (or, having so qualified, being
thereafter disqualified or suspended) under any suitability or licensing
requirement to which Executive may be subject by reason of his position with the
Company or any of its affiliates or subsidiaries, under the laws of any
applicable gaming regulatory body, except that any such failure to qualify or
disqualification or suspension resulting from Executive's corporate conduct,
rather than individual conduct, shall not constitute "Cause" hereunder.

        B.    Any termination for Cause shall not be in limitation of any other
right or remedy the Company may have under law, pursuant to this Agreement or
otherwise.

        C.    In the event that the Company exercises its right to terminate
this Agreement for Cause, Executive shall have the right to challenge such
action by seeking arbitration in the manner provided in Paragraph 9.

        D.    The employment of Executive under this Agreement may be terminated
without Cause at any time upon written notice to Executive. (A non-renewal of
the Term shall not be treated as a Termination without Cause.) In such case the
Company shall have no liability arising out of such termination except that
Executive shall be paid (a) the Base Salary for the balance of the Term or for a
period of twelve months, whichever is greater, paid in accordance with the
regular payroll practices of the Company, plus (b) a lump sum amount equal to
the greater of the average of the Annual Bonuses, if any, paid to the Executive
for the three prior years or the amount of the Annual Bonus, if any, paid for
the prior year. If any Annual Bonus was pro-rated, then, for purposes of this
subsection, such bonus will be calculated on a full year basis.

5

--------------------------------------------------------------------------------


        E.    Fifty percent of amounts paid after termination hereunder shall be
consideration for the Executive's undertaking not to breach the terms of the
covenants contained in Paragraph 6 hereof. The Company shall also pay to the
Executive, in a lump sum in cash within ten (10) days after the date of
termination, the Executive's accrued but unpaid cash compensation (the "Accrued
Obligations"), which shall include but not be limited to: (1) any portion of the
Executive's Annual Base Salary through the date of termination that has not yet
been paid and an amount representing the Annual Bonus for the year of
termination determined at the target rate under the Company's then applicable
incentive bonus plan, and multiplying that amount by a fraction, the numerator
of which is the number of days in the current fiscal year through the date of
termination, and the denominator of which is 365 (the "Annual Bonus Amount");
(2) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereof) that has not yet been paid; (3) any earned
but unpaid vacation pay; and (4) similar unpaid items that have accrued or to
which the Executive has become entitled as of the date of termination, including
declared but unpaid bonuses and unreimbursed employee business expenses, and
provided further that the Company's obligation to make any payments under this
Paragraph 8, to the extent that any such payment shall not have accrued as of
the day before the date of termination shall also be conditioned upon the
Executive's execution, and non-revocation, of a written release, substantially
in the form attached hereto as Annex 1 (the "Release"), of any and all claims
against the Company and all related parties with respect to all matters arising
out of the Executive's employment by the Company (other than any entitlements
under the terms of this Agreement or under any other plans or programs of the
Company in which the Executive participated and under which the Executive has
accrued or become entitled to a benefit), or the termination thereof.

        F.    In the event of a Change of Control (as defined below), and the
successor in control, without cause, terminates this Employment Agreement,
Executive shall be paid in lump sum twenty four months of Base Salary or an
amount equal to his Base Salary for the balance of the term of this Agreement,
whichever is greater, and the greater of the (i) average of the bonuses, if any,
paid to Executive by the Company for the three prior years or (ii) bonus, if
any, for the prior year. If the successor in control changes Executive's title
or substantially changes his duties or functions from those which he previously
performed hereunder, as particularly described herein, the successor in control
shall be deemed to have constructively terminated Executive's services without
cause.

        A "Change in Control" shall mean:

          (i)  An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities") (a "Control Purchase"); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, (3) Any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) of this definition, or (5) any acquisition by Barron Hilton or
the Conrad N. Hilton Fund; or

        (ii)  A change in the composition of the Board such that the individuals
who, as of the effective date of this Agreement, constitute the Board (such
Board shall be hereinafter referred to as the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who becomes a member of

6

--------------------------------------------------------------------------------




the Board subsequent to the effective date of this Agreement, whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or

        (iii)  The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company ("Corporate Transaction"); excluding however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the outstanding
Company common stock and outstanding Company voting securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly more
than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the outstanding Company
common stock and outstanding Company voting securities, as the case may be,
(2) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

        (iv)  The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        As used in this Paragraph 8 with respect to a Change in Control, Company
shall include the corporate parent of the Company.

        If it shall be determined that any payment or distribution to or for the
benefit of Executive pursuant to this Paragraph 8 ("Severance Payments") would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code (the "Excise Tax"), then Executive shall be entitled to receive from the
Company an additional payment (the "Excise Tax Gross-Up Payment") in an amount
such that the net amount retained by Executive, after the calculation and
deduction of any Excise Tax on the Severance Payments and any federal, state and
local income taxes and Excise Tax on the Excise Tax Gross up Payment provided
for in this Section, shall be equal to the Severance Payments. In determining
this amount, the amount of the Excise Tax Gross Up Payment attributable to
federal income taxes shall be reduced by the maximum reduction in federal income
taxes that could be obtained by the deduction of the portion of the Excise Tax
Gross Up Payment attributable to state and local income taxes. Finally, the
Excise Tax Gross Up Payment shall be reduced by income or excise tax withholding
payments made by the Company to any federal, state or local taxing authority
with respect to the Excise Tax Gross Up Payment that was not deducted from
compensation payable to Executive.

7

--------------------------------------------------------------------------------


        9.    Arbitration.

        The Company and the Executive mutually consent to the resolution by
arbitration by a panel of three arbitrators, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association, to be held in Atlantic County, New Jersey, of all claims or
controversies arising out of the Executive's employment (or its termination)
that the Company may have against the Executive or that the Executive may have
against the Company or against its officers, directors, shareholders, employees
or agents in their capacity as such other than a claim which is primarily for an
injunction or other equitable relief. Each of the Company and the Executive
shall choose one arbitrator and the arbitrators shall jointly choose a third.
The Company shall pay the fees and costs of the arbitrator and all other costs
in connection with any arbitration, including reasonable legal fees and
expenses, unless the arbitrator shall determine that such claim or controversy
was without reasonable basis or that payment such legal fees and expenses would
otherwise be unfair to the Company.

        10.  Severable Provisions.

        The provisions of this Agreement are severable, and if any one or more
provisions hereof may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable, shall nevertheless be binding and
enforceable.

        11.  Binding Agreement.

        The rights and obligations of the Company and Executive under this
Agreement shall be binding upon and inure to the benefit of, and be enforceable
by and against, the parties hereto and their respective heirs, personal
representations, and successors and assigns.

        12.  Notices.

        Any notice, request, demand, waiver, consent, approval or other
communication (a "Notice") which is required or permitted hereunder shall be in
writing as referenced below. All Notices may be delivered by telecopier or
similar device, with a true copy thereof sent the same day by Federal Express,
DHL Courier, or other similar overnight delivery service providing receipt
against delivery, and shall be deemed given or made upon receipt thereof. All
Notices are to be given or made to the parties at the following addresses (or to
such other address as any party may designate by a Notice given in accordance
with the provisions of this Section 12):

If to the Company: Park Place Entertainment Corporation
3930 Howard Hughes Parkway
Las Vegas, NV 89109
Attention: President
If to Executive:
Bernard E. DeLury, Jr.
807 Sterling Place
Brigantine, NJ 08203

          13.    Waiver.

        Either party's failure to enforce any provision(s) of this Agreement
shall not in any way be construed as a waiver of any such provision(s) as to any
future violations(s) thereof, nor prevent that party thereafter from enforcing
each and every other provision of this Agreement. The rights granted the parties
herein are cumulative, and the waiver by a party of any single remedy shall not
constitute a waiver of such party's right to assert all other legal remedies
available to him or it under the circumstances.

8

--------------------------------------------------------------------------------


        14.  Governing Law.

        This Agreement shall be governed by and construed and interpreted
according to the internal laws of the State of Nevada, without reference to such
State's principles of conflict of laws.

        15.  Tax Withholding.

        Notwithstanding anything the to contrary set forth in this Agreement,
the Company may withhold from amounts payable under this Agreement, all federal,
state, local and foreign income and employment taxes that are required to be
withheld by applicable laws or regulations.

        16.  Captions and Paragraph Headings.

        Captions and paragraph headings used herein are for convenience only and
are not a part of this Agreement and shall not be used in construing it,

        17.  Compliance Committee Approval

        Executive shall cooperate with requests for information, documentation
or assurances from the Park Place Entertainment Corporation Compliance Committee
during the term of this Agreement. In the event the Compliance Committee, in its
absolute discretion, disapproves Executive's continued employment or determines
that Executive's continued employment may adversely affect the licensing status
of Employer or any of its parents, subsidiaries, affiliates, successors and
assigns with any gaming or other regulatory agency, Employer shall have the
right to immediately terminate this Agreement without further liability to
Executive, other than for payment any accrued but unpaid portion of Base Salary
through the date of termination.

        18.  Entire Agreement.

        This Agreement constitutes the entire agreement between the Company and
Executive with respect to the subject matter hereof, and may not be modified or
terminated orally. No modification, termination or attempted waiver of this
Agreement shall be valid unless in writing and signed by the party against whom
the same is sought to be enforced.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

    PARK PLACE ENTERTAINMENT CORPORATION
"The Company"
 
 
By:
 
/s/  WALLACE R. BARR      

--------------------------------------------------------------------------------

Wallace R. Barr, President and Chief Executive Officer
 
 
By:
 
/s/  BERNARD E. DELURY, JR.      

--------------------------------------------------------------------------------

Bernard E. DeLury, Jr.
("Executive")

9

--------------------------------------------------------------------------------


ANNEX 1

GENERAL RELEASE

        1.    I,                        , for and in consideration of certain
payments to be made and the benefits to be provided to me under Paragraph 8 of
my Employment Agreement dated as of                        , 200    (the
"Employment Agreement") with Park Place Entertainment Corporation (the
"Company"), and conditioned upon such payments and provisions, do hereby REMISE,
RELEASE, AND FOREVER DISCHARGE the Company and each of its subsidiaries and
affiliates, their officers, directors, shareholders, partners, employees and
agents, their respective successors and assigns, heirs, executors and
administrators (hereinafter collectively included within the term the
"Company"), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, which I ever had, now have, or hereafter may have, or which my
heirs, executors or administrators hereafter may have, by reason of any matter,
cause or thing whatsoever from the beginning of my employment with Park Place
Entertainment Corporation to the date of these presents arising from or relating
in any way to my employment relationship and the termination of my employment
relationship with Park Place Entertainment Corporation, including but not
limited to, any claims which have been asserted, could have been asserted, or
could be asserted now or in the future under any federal, state or local laws,
including any claims under the Age Discrimination in Employment Act ("ADEA"), 29
U.S.C. §621 et seq., Americans with Disabilities Act ("ADA"), 42 U.S.C. §2000e
et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq.,
any contracts between the Company and me and any common law claims now or
hereafter recognized and all claims for counsel fees and costs; provided,
however, that this General Release shall not apply to any entitlements under the
terms of the Employment Agreement or under any other plans or programs of the
Company in which I participated and under which I have accrued and become
entitled to a benefit.

        2.    Subject to the limitations of paragraph 1 above, I expressly waive
all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims, I understand the significance of this
release of unknown claims and the waiver of statutory protection against a
release of unknown claims which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

        3.    I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on                        ,             and
the Company has no obligation, contractual or otherwise to me to hire, rehire or
re-employ me in the future. I acknowledge that the terms of the Employment
Agreement provide me with payments and benefits which are in addition to any
amounts to which I otherwise would have been entitled.

        4.    I hereby agree and acknowledge that the payments and benefits
provided by the Company are to bring about an amicable resolution of my
employment arrangements and are not to be construed as an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by the Company and that this Agreement and General Release is made
voluntarily to provide an amicable resolution of my employment relationship with
the Company and the termination of the Employment Agreement.

        5.    I hereby certify that I have read the terms of this General
Release, that I have been advised by the Company to discuss it with my attorney,
and that I understand its terms and effects. I acknowledge, further, that I am
executing this General Release of my own volition with a full understanding of
its terms and effects and with the intention of releasing all claims recited
herein in exchange for the consideration described in the Employment Agreement,
which I acknowledge is

10

--------------------------------------------------------------------------------

adequate and satisfactory to me. None of the above-named parties, nor their
agents, representatives, or attorneys have made any representations to me
concerning the terms or effects of this General Release other than those
contained herein.

        6.    I hereby acknowledge that I have been informed that I have the
right to consider this General Release for a period of 21 days prior to
execution. I also understand that I have the right to revoke this General
Release for a period of seven days following execution by giving written notice
to the Company at 3930 Howard Hughes Parkway, Las Vegas, NV 89101, Attention:
General Counsel.

        Intending to be legally bound hereby, I execute the foregoing General
Release this            day of            , 200            .

--------------------------------------------------------------------------------

Witness  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
ANNEX 1 GENERAL RELEASE
